t c memo united_states tax_court sean devlin petitioner v commissioner of internal revenue respondent docket no 13580-11l filed date sean devlin pro_se s mark barnes and inga c plucinski for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his unpaid unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure federal_income_tax for and years at issue the issues for decision are whether petitioner may challenge his underlying tax_liabilities and if so whether any adjustment is appropriate whether respondent abused his discretion in sustaining the filing of the notice_of_federal_tax_lien nftl against petitioner for the years at issue and whether petitioner is liable for a penalty under sec_6673 findings_of_fact petitioner did not file his federal_income_tax returns for and consequently the internal_revenue_service irs prepared a substitute for return for each year on date respondent sent petitioner a notice_of_deficiency for via certified mail to huskel lane smith town new york the notice was returned to respondent as undeliverable subsequently in and respondent sent petitioner notices of deficiency for and via certified mail to plumas street reno nevada plumas the notices of deficiency for and were not returned to respondent petitioner did not file a petition with the court contesting petitioner’s parents reside pincite huskel lane as proof that the irs mailed the notices of deficiency respondent introduced at trial a substitute usps form_3877 form for each year at issue continued the deficiency determinations and the irs assessed petitioner’s tax_liabilities for all years petitioner did not pay the assessed tax_liabilities and on date the irs sent petitioner letter a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely requested a face-to-face collection_due_process_hearing cdp hearing to discuss inter alia irs procedural violations deceptive and misleading representations by the irs the misapplication of the code to him because of his status as a nontaxpayer and the lack of any evidence that he is in default on date settlement officer cook of the irs office of appeals appeals sent petitioner a letter explaining that he had raised only frivolous arguments in his cdp hearing request and would not be allowed a face-to- face conference unless he withdrew in writing his frivolous arguments on date petitioner sent officer cook a letter stating that he was withdrawing any perceived frivolous arguments but in the same letter he continued to raise the same arguments that he had previously made on date officer cook sent continued form_3877 is a mailing list form of the postal service that is prepared and used by the irs to identify items mailed by certified or registered mail letter was mailed to petitioner’s current address petitioner a letter scheduling a telephone conference for date the letter instructed petitioner to submit a form 433-a collection information statement for wage earners and self-employed individuals signed tax returns for tax years and proof of estimated_tax payments officer cook again advised petitioner that if he wanted a face-to-face hearing he would need to withdraw his frivolous arguments in writing on date officer cook held a telephone conference with petitioner during which petitioner disputed the underlying tax_liabilities for all five years at issue officer cook instructed petitioner to provide the previously requested documentation for officer cook’s consideration by date petitioner instead of providing the requested documentation sent officer cook pages filled with arguments that this court has long considered frivolous on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 notice_of_determination sustaining the nftl on date petitioner timely filed a petition5 with the court in which he argued there is no demonstrable statutory liability in the petitioner’s name for the payment of any federal personal income_tax additions to tax interest or penalties within the disputed tax years under the written provision sec_5 petitioner resided in nevada at the time he filed his petition of the code at trial respondent orally moved for the court to impose a penalty on petitioner under sec_6673 opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 provides that the secretary shall furnish the taxpayer with an nftl within five business days after the notice of lien is filed sec_6320 further provides that the taxpayer may request an appeals hearing within days beginning on the day after the five-day period described above sec_6320 b sec_6320 provides that the appeals hearing generally shall be conducted consistent with the procedures set forth in sec_6330 sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s proposed collection actions and the possibility of collection alternatives sec_6330 the taxpayer may also challenge the amount of the underlying tax_liability if a statutory_notice_of_deficiency was not received or the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 pursuant to sec_6330 within days of the issuance of a notice_of_determination the taxpayer may appeal the determination to this court where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite i challenging the underlying tax_liabilities sec_6330 precludes a taxpayer from challenging the existence or amount of the underlying liability unless the taxpayer did not receive a notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute the liability under sec_6330 the receipt of a notice_of_deficiency not its mailing is the relevant event a properly completed form_3877 reflecting the timely mailing of a notice_of_deficiency to a taxpayer at the taxpayer’s last known for the purpose of determining a deficiency in tax the commissioner is authorized to send a notice_of_deficiency to the taxpayer sec_6212 for that purpose mailing a notice_of_deficiency to the taxpayer’s last_known_address is sufficient regardless of receipt or nonreceipt sec_6212 92_tc_729 aff’d without published opinion 935_f2d_1282 3d cir address by certified mail absent evidence to the contrary establishes that the notice was properly mailed to the taxpayer 724_f2d_808 9th cir 94_tc_82 furthermore compliance with form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner see coleman v commissioner t c pincite if the presumption is raised and the taxpayer does not rebut the presumption the court may find that the taxpayer received the notices of deficiency thus precluding challenges to the underlying liability under sec_6330 see eg sego v commissioner t c pincite clark v commissioner tcmemo_2008_155 respondent concedes that petitioner did not receive a copy of the notice_of_deficiency for and that his underlying tax_liability is properly at issue as for and respondent contends that the forms are proof that the notices of deficiency were properly mailed to petitioner pincite plumas and therefore the court may find that he received the notices of deficiency and may not challenge the underlying tax_liabilities for those years petitioner argues that he did not receive the notices of deficiency and testified that he did not live pincite plumas when respondent mailed the notices of deficiency we find nothing in the record that connects petitioner with plumas as late as date the irs was mailing correspondence to petitioner pincite huskel lane smith town new york although it is possible that after that date and before date the date the irs mailed the notices of deficiency for and the irs received an information_return or other document showing petitioner’s address to be plumas there is no evidence of this additionally nowhere in settlement officer cook’s declaration respondent’s pretrial memorandum or respondent’s posttrial brief is there anything to show that plumas was petitioner’s correct address during and accordingly the presumption of proper mailing is not raised and there is insufficient evidence to show that petitioner received the notices of deficiency for and the irs used information returns to prepare petitioner’s substitutes for returns if the record contained a copy of one of the forms w-2 wage and tax statement or forms 1099-misc miscellaneous income showing his address to be plumas this likely would be sufficient to connect petitioner with plumas and allow the presumption of proper mailing to attach we therefore allow petitioner to challenge his underlying tax_liabilities for the years at issue our de novo review of respondent’s determinations with respect to petitioner’s underlying tax_liabilities permits us to consider and resolve the issue see priestly v commissioner tcmemo_2003_267 aff’d 125_fedappx_201 9th cir remand to appeals for consideration of petitioner’s tax_liabilities is not necessary nor would it be productive see 117_tc_183 sapp v commissioner tcmemo_2006_104 priestly v commissioner tcmemo_2003_267 further a remand to appeals would more in a number of recent cases the court has found a taxpayer to have received a notice_of_deficiency despite a claim to the contrary in these cases however the taxpayer either did not argue that the notice_of_deficiency was mailed to an improper address or did not unequivocally deny under oath receiving a notice_of_deficiency or the evidence showed that the notice_of_deficiency was mailed to the correct address see eg diamond v commissioner tcmemo_2012_90 properly completed form_3877 showing taxpayer’s correct address raised the presumption of proper mailing and allowed the court to find that the taxpayer received the notice_of_deficiency after he refused to deny receipt under oath kamps v commissioner tcmemo_2011_287 taxpayer argued only that he did not receive the notice_of_deficiency not that it was mailed to the improper address clark v commissioner tcmemo_2008_155 taxpayer presented no evidence that he did not receive the notices of deficiency and did not contest that the notices of deficiency were mailed to his correct address bailey v commissioner tcmemo_2005_241 p etitioner does not dispute that the notice_of_deficiency was mailed to his last_known_address and he does not unequivocally deny that he received it none of these scenarios is present in the matter before us likely than not needlessly delay the collection of petitioner’s tax plus related additions to tax and interest which if the proper amounts have been assessed are already long overdue see priestly v commissioner tcmemo_2003_267 the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect see rule a 290_us_111 petitioner advanced only frivolous arguments throughout the cdp hearing and has continued to advance his groundless arguments in his petition trial memorandum and testimonydollar_figure any contention raised that challenges the existence of any statute imposing or requiring him to pay income_tax warrants no further comment see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit petitioner’s challenge lacks any substance and the underlying tax_liabilities stand as assessed by respondent petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue although the court ordered petitioner to file a posttrial brief he failed to do so ii collection action having established under a de novo review standard that petitioner’s tax_liabilities were as determined by respondent we now review respondent’s determination to proceed with collection under an abuse_of_discretion standard appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the nftl was arbitrary capricious or without sound basis in fact or law petitioner did not submit a form 433-a or any other financial information during the sec_6330 hearing nor did he offer any reasonable collection alternative appeals determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the nftl appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the lien action accordingly we hold that appeals did not abuse its discretion in sustaining the nftl iii sec_6673 penalty respondent orally moved the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay we choose not to impose a penalty on petitioner but take this opportunity to warn him that the court may impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future see 115_tc_576 in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
